            Case 1:20-cv-10029-KPF Document 16 Filed 03/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
HELEN SWARTZ, individually,

                                       Plaintiff,

                   -against-                                                      ORDER
                                                                           20-CV-10029 (KPF)(KNF)
LAM PLATT STREET HOTEL LLC, a
New York Limited Liability Company,

                                        Defendant.
--------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         IT IS HEREBY ORDERED that a settlement conference shall be held in the above-captioned

action on April 20, 2021, at 10:30 a.m. The conference will be held by telephone. The parties are

directed to call (888) 557-8511 and, thereafter, enter access code 4862532. The parties are also directed

to review and comply with the undersigned’s Procedures Applicable to Cases Referred for Settlement,

which may be found on the Court’s website. As set forth in the procedures, no later than 3 days before

the conference, the parties must provide Judge Fox: (1) a pre-conference letter; and (2) a completed

attendance form, except that these submissions shall be made via e-mail to:

elizabeth_potter@nysd.uscourts.gov.

         Additionally, at least five days prior to the settlement conference, the parties must confer to

engage in good-faith settlement negotiations. Should the parties resolve the litigation prior to the

conference date, they must notify the undersigned, in writing, expeditiously.

Dated: New York, New York                                    SO ORDERED:
        March 11, 2021
